DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 2, and 7-16 are rejected under 35 U.S.C. 103 as being unpatentable over Shatunov et al. (US 20190252724).
Regarding claim 1, Shatunov teaches an electrolyte for lithium secondary battery comprising:
a lithium salt;
a nonaqueous organic solvent;
a compound that contains a difluorophosphite (–OPF2) group expressed by chemical formula 1 (para 0008):

    PNG
    media_image1.png
    253
    796
    media_image1.png
    Greyscale
.
A is a substituted or unsubstituted aliphatic chain (para 0009). An aliphatic compound is defined as any chemical compound belonging to the organic class in which the atoms are connected by single, double, or triple bonds to form nonaromatic structures; one of the major structural groups of organic molecules, the aliphatic compounds include the alkanes, alkenes, and alkynes and substances derived from them (The Editors of Encyclopaedia Britannica). An olefin has two carbon atoms in the molecular structure linked by a double bond (i.e., an alkene). In other words, Shatunov teaches alkanes, alkenes, and alkynes and instant claim recites alkene.
It would have been obvious to one of ordinary skill in the art before the effective filing date to select an alkene from list recited to obtain a difluorophosphite olefin compound.
Regarding claims 2 and 7, Shatunov teaches A may be C2-C20 hydrocarbon chain (para 0028), wherein one of Applicant’s claimed R1-R3 is *–(CH2)n–OPF2, n = m = 0 where Applicant’s species (6) and (7) of claim 7 may be envisaged.
Regarding claim 8, Shatunov teaches the additive may be used in an amount of 0.1 wt.% to 10 wt.%, which overlaps Applicant’s claimed range of 0.1 to 5.0 wt.% (para 0039).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the recited amount of additive because a prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, "[ A ] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a  prima  facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP 2144.05.
	Regarding claims 9-11, Shatunov further teaches at least one of FEC, VEC, and PS (para 0040).
Regarding claim 12, Shatunov teaches linear carbonated-based solvents (para 0044).
Regarding claim 13, Shatunov teaches cyclic and linear carbonate mixed together in a volume ratio of 1:1 to 1:9 (para 0048).
Regarding claim 14, Shatunov teaches a lithium secondary battery 100 including a positive electrode 10 and negative electrode 20 (para 0060; Fig. 1).
Regarding claims 15and 16, Shatunov teaches lithium transition metal oxides including a lithium NCM oxide (para 0062-0068).

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2019/0326636).
Regarding claim 1, Lee teaches an electrolyte for lithium secondary battery comprising:
a lithium salt;
a nonaqueous organic solvent;
a compound that contains a difluorophosphite (–OPF2) group expressed by chemical formula 1 (para 0010):

    PNG
    media_image2.png
    202
    783
    media_image2.png
    Greyscale
.
A may be a substituted or unsubstituted C2-C30 alkenyl group (para 0012). L may be a substituted or unsubstituted C1-C20 alkylene group (para 0013). The C2-C30 alkenyl group is an olefin group.
It would have been obvious to one of ordinary skill in the art before the effective filing date to select an alkenyl from list recited to obtain a difluorophosphite olefin compound.
Regarding claims 2 and 7, Lee teaches A may be C2-C30 alkenyl group (para 0012) and L may be a substituted or unsubstituted C1-C20 alkylene group (para 0013), where Applicant’s species (2) and (13) of claim 7 may be envisaged.
Regarding claims 3-6, based on the teachings above for Lee of L and A, the various substitutions according the claims are possible. 
Regarding claim 8, Lee teaches the additive may be used in an amount of 0.1 wt.% to 5 wt.% (para 0069).
Regarding claims 9-11, Lee further teaches at least one of FEC, VEC, PS, and LiBOB (para 0025).
Regarding claim 12, Lee teaches linear carbonated-based solvents (para 0078).
Regarding claim 13, Lee teaches cyclic and linear carbonate mixed together in a volume ratio of 1:1 to 1:9 (para 0080).
Regarding claim 14, Lee teaches a lithium secondary battery 100 including a positive electrode 114 and negative electrode 112 (para 0119; Fig. 1).
Regarding claims 15and 16, Lee teaches lithium transition metal oxides including a lithium NCM oxide (para 0092-0095).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS BARCENA whose telephone number is (571)270-5780.  The examiner can normally be reached on Monday-Thursday 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313)446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/CARLOS BARCENA/Primary Examiner, Art Unit 1723